UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


KHONDKER NASREEN,

              Plaintiff,

       v.                                           Civil Action No. 20-1867 (TJK)
CAPITOL PETROLEUM GROUP, LLC et
al.,

              Defendants.


                                MEMORANDUM OPINION

       Plaintiff Khondker Nasreen’s counsel moves to withdraw as counsel for Nasreen, and

Nasreen has moved to stay discovery until her counsel’s motion to withdraw is resolved. Defend-

ants Capitol Petroleum Group, LLC and Anacostia Realty, LLC oppose both motions. Because

the relevant factors weigh in favor of granting the motion to withdraw and because the Court will

modify the scheduling order on its own motion, the Court will grant the motion to withdraw and

will deny as moot the motion to stay discovery.

  I.   Background

       Plaintiff Khondker Nasreen operates a gas station in Washington, D.C., as a franchisee of

Exxon. See ECF No. 1 §§ I–III; ECF No. 1-2 ¶ 1. Defendants Capitol Petroleum Group, LLC and

Anacostia Realty, LLC (“Defendants”) supply her the fuel she sells to retail customers and lease

her the facilities and property from which she operates the gas station. See ECF No. 1 §§ I–III;

ECF No. 1-2 ¶ 1.

       At first proceeding pro se, Nasreen sued Defendants in July 2020, asserting a claim under

the Petroleum Marketing Practices Act, 15 U.S.C. § 2801 et seq., about Defendants’ business deal-

ings with her. See ECF No. 1 §§ I–III; ECF No. 1-2 ¶ 1. In her initial complaint, Nasreen also
requested a temporary restraining order or preliminary injunction to prevent Defendants from

ejecting her from the property, which they had threatened. See ECF No. 1 §§ III–V.

       About a month later, attorney Michael J. Lockerby entered an appearance on behalf of

Nasreen and moved for a preliminary injunction, asking the Court to order that Nasreen be permit-

ted to keep occupying the gas station and receiving fuel shipments there. See ECF No. 2; ECF No.

6 at 1. The parties then proposed jointly a stipulation and order to maintain that status quo through-

out this case, which the Court entered. See ECF Nos. 13–14.

       Lockerby then filed an amended complaint on behalf of Nasreen. ECF No. 19. Defendants

answered. ECF No. 20. The Court later entered a scheduling order providing, among other things,

that fact discovery would close on December 10, 2021. ECF No. 27.

       Lockerby now moves to withdraw as counsel for Nasreen. ECF No. 30. Defendants op-

pose, asking the Court to wait to grant Lockerby’s motion until after Nasreen provides them with

written discovery. ECF No. 31 at 1. The Court ordered Lockerby to reply to Defendants’ opposi-

tion and to submit for in camera inspection evidence supporting his motion. See Minute Order of

November 1, 2021; Minute Order of November 3, 2021. Lockerby has now done so. See ECF

No. 33 at 1, 3. Also, Nasreen moves to stay discovery pending resolution of her counsel’s motion

to withdraw. ECF No. 35. Defendants oppose this motion as well. ECF No. 36.

 II.   Legal Standard(s)

       “As a fundamental premise, counsel is under an obligation to see the work through to com-

pletion when he agrees to undertake the representation of his client.” Laster v. District of Colum-

bia, 460 F. Supp. 2d 111, 113 (D.D.C. 2006). “That obligation, however, is not absolute, and

under appropriate circumstances an attorney may seek to withdraw as a party’s counsel of record.”




                                                  2
Hajjar-Nejad v. George Wash. Univ., 802 F. Supp. 2d 166, 179 (D.D.C. 2011). Whether to grant

a motion to withdraw is committed to the sound discretion of the district court. Id.

        Local Civil Rule 83.6 governs withdrawal motions in this district. See Sabre Int’l Sec. v.

Torres Advanced Enter. Sols., LLC, 219 F. Supp. 3d 155, 157 (D.D.C. 2016). Where, as here, a

trial date has not yet been set but the party neither has consented in writing to the withdrawal nor

is represented by another attorney, the party’s attorney must move to withdraw and obtain an order

of the Court so permitting before the attorney may withdraw. LCvR 83.6(c). 1 The Court may

deny a motion to withdraw if granting it would unduly delay trial of the case, would be unfairly

prejudicial to any party, or would otherwise not be in the interest of justice. LCvR 83.6(d). Other

factors the Court may consider include how long the case has been pending, the time it would take

for the unrepresented party to search for and secure new legal representation, and the degree of

financial burden that counsel would suffer if the Court required him to remain in the case. Byrd v.

District of Columbia, 271 F. Supp. 2d 174, 176 (D.D.C. 2003).

III.    Analysis

        Lockerby seeks to withdraw due to confidential “professional considerations,” citing two

District of Columbia Rules of Professional Conduct: one permitting withdrawal when a client

“fails substantially to fulfill an obligation” owed to the attorney regarding the attorney’s services,

the other permitting withdrawal when continued representation would “result in an unreasonable

financial burden” on the attorney. See ECF No. 30 at 2–3 (quoting D.C. Rules of Professional



1
  Unless the party is represented by another attorney or the motion is made in open court in the
party’s presence—neither of which is the case here—the motion also must be accompanied by a
certificate of service that (1) lists the party’s last known address and (2) states that the attorney has
served on the party a copy of the motion and a notice advising the party either to obtain other
counsel or, if intending to proceed pro se or to object to the withdrawal, to so notify the Clerk of
the Court in writing within seven days of service of the motion. LCvR 83.6(c). Lockerby’s motion
to withdraw satisfies these requirements. See ECF No. 30 at 4–5.


                                                   3
Conduct 1.16(b)(3)–(4)). Defendants oppose, arguing that Lockerby’s withdrawal would result in

undue delay and would cause them unfair prejudice. ECF No. 31 at 4–6. As a “compromise,”

however, Defendants propose that the Court grant the motion to withdraw once Nasreen’s written

discovery and document production are completed. Id. at 6. Defendants assert that this would

impose only a “modest amount of additional time” on Lockerby or others to whom he might be

able to delegate these tasks. Id.

        The Court has reviewed in camera the evidence supporting the motion, and it finds that

Lockerby has a basis to withdraw. See D.C. Rules of Professional Conduct 1.16 cmt. 8 (“A lawyer

may withdraw if the client refuses to abide by the terms of an agreement relating to the represen-

tation . . . .”); cf. Coleman-Adebayo v. Johnson, 668 F. Supp. 2d 29, 30 (D.D.C. 2009) (recognizing

that the exercise of discretion under Local Civil Rule 83.6 “may be informed by the pertinent

applicable ethical rules”). That this is so, however, does not by itself mean that the Court must

grant Lockerby’s motion to withdraw—the Court has to consider all the relevant factors. See Byrd,

271 F. Supp. 2d at 176, 178 n.6 (reciting the relevant factors and noting that courts “should be

mindful that they may not rely on rules of professional responsibility as the sole basis for granting

a motion to withdraw”). That said, on balance, the relevant factors weigh in favor of granting the

motion to withdraw.

        As for the undue-delay factor, a trial date has not yet been set. Thus, this factor does not

suggest that the motion should be denied. See Partridge v. Am. Hosp. Mgmt. Co., 289 F. Supp. 3d

1, 24 (D.D.C. 2017) (finding this factor “inapplicable . . . because no trial date has been set”);

Rehab Auf v. Medford, No. 20-cv-0815 (ABJ), 2021 WL 3025216, at *1 (D.D.C. Jan. 5, 2021)

(“No trial date has been set, so withdrawal will not delay the trial in any way . . . .”).




                                                   4
       As for the unfair-prejudice factor, although more delay may affect Defendants’ interests if

they were to prevail, any such prejudice appears to be negligible and does not warrant denying the

motion to withdraw. Cf. Banneker Ventures, LLC v. Graham, No. 13-cv-391 (RMC), 2016 WL

1304834, at *3 (D.D.C. Mar. 31, 2016) (“‘Unfair prejudice’ in this context is a hefty standard.”).

Defendants previously agreed to maintain the status quo while the case is pending, thus suggesting

that a small delay will cause only negligible prejudice, if any. Defendants also suggest that the

outstanding discovery issues should take only “a modest amount of additional time” to resolve.

ECF No. 31 at 6. If true, this further suggests that any delay here flowing from withdrawal, and

thus any prejudice flowing from delay, will be negligible.

       Since Local Civil Rule 83.6(d) directs the Court to consider unfair prejudice to “any party,”

the Court also considers potential unfair prejudice to Nasreen. Nasreen, who originally filed this

case pro se, has not objected to her counsel’s motion “within seven days of service of the motion,”

which was filed and served on October 28, 2021. See ECF No. 30 at 5; LCvR 83.6(c). This

suggests that Nasreen will not be unfairly prejudiced by Lockerby’s withdrawal. See, e.g., Hajjar-

Nejad, 802 F. Supp. 2d at 179–80; see also Banneker Ventures, 2016 WL 1304834, at *3 (observ-

ing that the party represented by withdrawing counsel would “need to find new counsel,” which

“may require time, effort, and funding,” but that these are “burdens facing every litigant and do

not constitute undue prejudice”).

       As for the interest-of-justice factor, “it is not in the interests of justice to order [Nasreen’s]

counsel to continue to represent” her in the circumstances present here. See Honda Power Equip.

Mfg., Inc. v. Woodhouse, 219 F.R.D. 2, 6 (D.D.C. 2003). Nasreen has also shown some ability to

represent herself, if Lockerby’s withdrawal requires her once again to do so, as she commenced

this action pro se. See Rehab Auf, 2021 WL 3025216, at *1 (finding that granting a motion to




                                                   5
withdraw was not “unfairly prejudicial” to the plaintiff “or otherwise not in the interest of justice”

where, among other things, the plaintiff had filed the case pro se). Thus, this factor supports grant-

ing the motion to withdraw.

       As for how long this case has been pending, although it has now been about sixteen months

since Nasreen filed it, this does not weigh significantly in favor of denying the motion to withdraw,

particularly because the parties attempted mediation for about four of those months. See Minute

Order of January 14, 2021; ECF No. 26; cf. Honda Power Equip. Mfg., 219 F.R.D. at 6 (granting

a motion to withdraw even though the case had been pending for nearly three years by that point).

But cf. Byrd, 271 F. Supp. 2d at 177 (considering that the case had been pending for “almost a

year” and that the discovery deadline was “almost one month away” as reasons weighing against

granting withdrawal, where, additionally, the parties had a settlement conference two weeks away

and thus the case was at a “sensitive stage”).

       As for the time it would take Nasreen to search for and secure new legal representation, it

is not clear she intends to do so—again, she commenced this action pro se and she has not objected

to the motion to withdraw. 2 But even assuming Nasreen intends to secure new counsel, she has

been on notice since at least October 5, 2021, that Lockerby might move to withdraw and thus that

she would need to secure new counsel. See ECF No. 30 at 3. Thus, this factor either is inapplicable

or weighs only slightly in favor of denying the motion to withdraw. See Barton v. District of

Columbia, 209 F.R.D. 274, 277 (D.D.C. 2002) (noting that plaintiffs’ potentially time-consuming

search for new counsel was “not a reason to completely deny the motion to withdraw”). The Court

will order Nasreen to file, by November 22, 2021, a notice clarifying for the Court and Defendants




2
 At the same time, the Court recognizes that Nasreen has not notified the Clerk that she intends to
proceed pro se, which suggests that she may intend to secure new counsel. See LCvR 83.6(c).


                                                  6
whether she plans to secure new counsel, and if so, the status of that search, including what steps

she has taken and plans to take to do so.

       As for the degree of financial burden that Lockerby would suffer if the Court required him

to remain in the case, Lockerby has demonstrated to the Court’s satisfaction that the cost of con-

tinued representation would be significant and that under all the circumstances here withdrawal is

justified. See Honda Power Equip. Mfg., 219 F.R.D. at 6. This principle remains applicable here

even though, as Defendants point out, Lockerby is a partner at a large law firm. See, e.g., Alexian

Bros. Med. Ctr. v. Sebelius, 63 F. Supp. 3d 105, 108–09 (D.D.C. 2014) (finding this principle

applicable when counsel seeking to withdraw worked at a large law firm).

       In sum, while the relevant factors are not uniform in the direction they point, on the whole

they weigh in favor of granting the motion to withdraw. Thus, the Court will do so.

       The Court is mindful of the looming fact-discovery deadline, set by order of this Court for

December 10, 2021. ECF No. 27 ¶ 2. It appears that, despite this approaching deadline, and for

reasons at least partially unrelated to Lockerby’s motion to withdraw or any fault of Nasreen’s, the

parties have yet to schedule depositions, let alone conduct them. See ECF No. 30 at 3; ECF No.

31 at 3–4; ECF No. 33 at 1–2; ECF No. 35 at 1.

       The Court may modify the scheduling order at any time for good cause. See LCvR 16.4(a).

And it may do so on its own motion where, as here, it acts before the relevant deadline expires.

See Fed. R. Civ. P. 6(b)(1)(A); Beale v. District of Columbia, 545 F. Supp. 2d 8, 14 (D.D.C. 2008).

“What constitutes good cause . . . necessarily varies with the circumstances of each case.” Watt v.

All Clear Bus. Sols., LLC, 840 F. Supp. 2d 324, 326 (D.D.C. 2012).

       The Court finds good cause in that it will grant Lockerby’s motion to withdraw but it rec-

ognizes that granting this motion will cause some delay in the fact-discovery process. See, e.g.,




                                                 7
Kee v. Fifth Third Bank, No. 2:06-cv-00602-DAK-PMW, 2008 WL 183384, at *1 (D. Utah Jan.

17, 2008) (determining that good cause existed to amend the scheduling order given the court’s

decision to permit counsel for the plaintiff to withdraw). Thus, the Court will issue an amended

scheduling order extending the fact-discovery deadline to February 18, 2022; extending the expert-

discovery deadline to April 22, 2022; and rescheduling the post-discovery status conference to

April 27, 2022. 3

IV.    Conclusion

       For all these reasons, the Court will grant Lockerby’s Motion to Withdraw as Counsel for

Plaintiff, ECF No. 30, and will deny Nasreen’s Motion to Stay Discovery Pending Resolution of

Motion to Withdraw as Counsel, ECF No. 35. A separate order will issue.



                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge

Date: November 15, 2021




3
 Because the Court will extend the discovery deadlines on its own motion, it will deny as moot
Nasreen’s motion to stay discovery pending resolution of Lockerby’s motion to withdraw. ECF
No. 35.


                                                8